DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest using a link probe to test connectivity of the first client, resulting in a plurality of connectivity test results of the first client; and utilizing a voting scheme, based on the plurality of connectivity test results, to determine that the connection to the first client has failed; receiving third communications using the network from the second client, the third communications including a telephone number, location, and security - 2 -9572US/9572/OOMAcredential, the telephone number, location, and security credential each being associated with a first user of the second client; authenticating the first user of the second client using the telephone number and the security credential associated with the first user of the second client; removing the registration for the first client from the registration database; creating a registration for the second client in a registration database; and establishing, responsive to the authenticating of the first user of the second client, a connection to the second client within the network, as specified in independent claims 1 and 22.
The prior art does not teach or fairly suggest using a link probe to test connectivity of the first client, resulting in a plurality of connectivity test results of the first client; and utilizing a voting scheme, based on the plurality of connectivity test results, to determine that the connection to the first client has failed; receiving second communications using the network from the second client, the second communications including a telephone number, location, and security credential, the telephone number, location, and security credential each being associated with the first user of the second client; authenticating the first user of the second client using the telephone number and the security credential; removing the registration for the first client from the registration database; creating a registration for the second client in the registration database; establishing, responsive to the authenticating of the first user of the second client, a connection to the second client within the network; after a measured period of time, determining that the first client is available for connection; - 6 -9572US/9572/OOMAreceiving third communication using the network from a third client, the third communications including a telephone number, location, and security credential, the telephone number, location, and security credential each being associated with a first user of the third client; authenticating the first user of the third client using the telephone number and the security credential associated with the first user of the third client; removing the registration for the second client from the registration database; creating a registration for the third client in the registration database; and establishing, responsive to the authenticating of the first user of the third client, a connection to the third client within the network, as specified in independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472